Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Uchiyama et al, US 2014/0290694, discloses cleaning compositions for cleaning debris from a hard surface comprising 0.001-1% by weight of a thickener and 0.1-50% by weight of an alkyl detergent surfactant, wherein the compositions are contained in a sprayer (see abstract).  It is further taught by Uchiyama et al that the composition preferably contains 0.1-10% by weight of a surfactant, such as ethoxylated alcohols and amine oxides (see paragraphs 25, 38-41 and 49), that the composition contains an alkaline material in an amount to achieve a pH of 7-14 (see paragraphs 74-75), that the composition contains 0.001-3% by weight of a thickener, such as xanthan gum (see paragraphs 90-103), and that the composition is contained in a dispenser, wherein the dispenser is capable of providing droplets with a particle size distribution at Dv50 of at least 200-600 microns (see paragraph 129), wherein the dispenser is capable of withstanding an internal pressure in the range of from about 20 to about 130 p.s.i.g. (i.e. 137.9-896.3 kPa; see paragraphs 130-140), and wherein the diameter of the dispenser outlet is 0.33 mm (see paragraphs 169-170).  Specifically, note Formulation 9 in paragraph 186 which contains 4% by weight of an alcohol ethoxylate, 4% by weight of dipropylene glycol n-butyl ether, 2.14% by weight of NaOH, 0.075% by weight of xanthan gum, 0.12% by weight of a perfume, and water to balance, and Formulation 8 in paragraph 198, which contains 4% by weight of an amine oxide, 4% by weight of dipropylene glycol n-butyl ether, 2.14% by weight of NaOH, 0.075% by weight of xanthan gum, 0.12% by weight of a perfume, and water to balance.  Also, note the Examples in Paragraph 201.  However, patentee differs from applicant in that Uchiyama et al does not teach or suggest in general a cleaning composition comprising greater than 0% to less than about 15% of spray droplets having a diameter of 10-100 microns, as required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 29, 2022